Citation Nr: 0308508	
Decision Date: 05/06/03    Archive Date: 05/15/03	

DOCKET NO.  01-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1943 to 
November 1945, from October 1950 to March 1952, and from 
October 1961 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

A Board decision in October 2002 found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran's currently manifested bilateral hearing loss 
is related to his noise exposure during active service.  

2.  The veteran's currently manifested tinnitus is related to 
his noise exposure during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the denial of his 
claim.  The veteran has been afforded a VA examination and a 
personal hearing, and treatment records have been obtained.  
While specific notification of the VCAA has not been made, in 
light of the Board's decision herein, the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished 
that would result in any additional benefit to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service records reflect that during the veteran's first 
period of active service he underwent flight training.  
During his second period of active service, in July 1951, 
suspension of his flight status was rescinded.  

An October 1961 service entrance examination reflects that 
the veteran reported a history of ringing in the ears, and a 
February 1962 hypertension evaluation reflects that the 
veteran reported that he had tinnitus for several years.  

A November 1982 private medical record reflects that the 
veteran reported decreased hearing and tinnitus for many 
years.  A January 1999 private treatment record indicates 
that the veteran was first seen in 1982 with hearing loss and 
tinnitus.  

A November 1999 statement from a private audiologist reflects 
that the veteran reported that his only history of loud noise 
exposure was noise exposure to aircraft during his military 
service.  The statement reflects that the veteran's currently 
manifested sensorineural hearing loss was consistent with the 
type of hearing loss you would see with chronic noise 
exposure.  

A March 2000 statement from a private physician reflects that 
the veteran had been exposed to aircraft engine noise during 
his active service between 1943 and 1945, 1950 to 1951, and 
1961 to 1962.  The statement reflects that the veteran's 
hearing loss was consistent with noise related hearing loss.  
Since the veteran's other sources of noise exposure had been 
minimal the physician's opinion was that the veteran's 
military noise exposure was the primary causative source of 
his sensorineural hearing loss.  

The report of a February 2003 VA audiology examination 
reflects that the veteran currently has bilateral hearing 
loss and tinnitus.  It was the examiner's opinion that it was 
at least as likely as not that the veteran's noise exposure 
during his military service was a contributing factor to his 
currently manifested hearing loss and tinnitus.  

Although service medical records do not indicate that the 
veteran had sensorineural hearing loss during his active 
service and tinnitus is not indicated to be diagnosed, 
although the veteran did have complaints of tinnitus.  
Current medical evidence reflects that the veteran's 
sensorineural hearing loss and tinnitus are associated with 
noise exposure that he experienced during his three periods 
of active service.  With consideration that service records 
document the veteran's exposure to aircraft noise and 
competent medical evidence associating currently manifested 
sensorineural hearing loss and tinnitus with noise exposure 
during service, the Board believes that the evidence is in 
equipoise with respect to whether or not the veteran's 
currently manifested tinnitus and hearing loss are related to 
active service.  In resolving all doubt in the veteran's 
behalf, bilateral hearing loss and tinnitus are related to 
active service.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

